DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 December 2021 was considered by the examiner.

Claim Status
Claims 13 and 28-44 are pending.
Claims 13 and 28-44 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 44 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Claim 44 recites the limitation “the multilayer” in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 44 does not mention “a multilayer” to describe the alternating oxynitride/nitride layers. To aid in compact prosecution the examiner is a multilayer comprising alternating layers of an oxynitride layer and a nitride layer…” to provide sufficient antecedent basis for “the multilayer” in line 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 13 and 28-44 are rejected under 35 U.S.C. 103 as obvious over Derflinger et al. (DE 102016108734, machine translation provided, Derflinger), in view of Myrtveit et al. (CN 101462386, Myrtveit), both cited previously.
Regarding Claim 13, Derflinger teaches the coated body of Claim 13; namely, Derflinger teaches a substrate and a coating thereon (Paragraph [0001]), and although “applied to the substrate by physical vapor deposition” is considered a product-by-process limitation, which is not considered to render a patentable distinction over the prior art absent an objective showing demonstrating how the claimed process affects the final structure of the claimed metal sheet (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113), Derflinger teaches physical vapor deposition to apply the coating (Claim 12). 
Derflinger further teaches a main layer comprising a nitride of at least Al and Ti adjacent to the substrate (Claims 1-2), multilayer comprising alternating layers of oxides/oxynitrides and nitrides comprising at least one of Zr, Hr, and Cr, adjacent to the main layer (Claim 1), wherein the multilayer has between 1-5 of each of the alternative layers of the oxide/oxynitride layer and nitride layer, Derflinger teaches preferably 3-5 repetitions (Claim 4). 
Derflinger does not explicitly teach a metallic interlayer between the oxide/oxynitride and nitride layer of the multilayer. Myrtveit, which is analogous art and teaches on alternating oxide-nitride multilayered coatings on substrates, teaches a metallic interlayer disposed between the oxide/oxynitride and nitride layers of the multilayer (metal intermediate layer – Paragraph [0017]; Paragraphs [0043]-[0045]). It would have been obvious to incorporate a metallic 
Regarding Claim 28, Derflinger in view of Myrtveit teaches all of the limitations of the coated body of Claim 13. Derflinger further teaches wherein the main layer comprises AlTiN or AlTiMeN, where Me is Zr, Hf, Cr (Claims 1-2).
Regarding Claim 29, Derflinger in view of Myrtveit teaches all of the limitations of the coated body of Claim 13. Derflinger further teaches wherein the oxide/oxynitride layer comprises an oxide/oxynitride of Zr (Claim 1).
Regarding Claim 30, Derflinger in view of Myrtveit teaches all of the limitations of the coated body of Claim 13. Derflinger further teaches wherein the oxide/oxynitride layer comprises an oxide/oxynitride of Al and at least one of Zr, Hf, and Cr (Claim 1).
Regarding Claim 31, Derflinger in view of Myrtveit teaches all of the limitations of the coated body of Claim 13. Derflinger further teaches wherein the oxide/oxynitride layer comprises an oxide/oxynitride of Al and Zr (Claim 1).
Regarding Claim 32, Derflinger in view of Myrtveit teaches all of the limitations of the coated body of Claim 13. Derflinger further teaches wherein the nitride layer comprises a nitride of Zr (Claim 1).
Regarding Claim 33
Regarding Claim 34, Derflinger in view of Myrtveit teaches all of the limitations of the coated body of Claim 13. Derflinger further teaches wherein the nitride layer comprises an nitride of Al and Zr (Claim 1).
Regarding Claim 35, Derflinger in view of Myrtveit teaches all of the limitations of the coated body of Claim 13. Derflinger further teaches wherein the main layer has a thickness of 1-10μm (Paragraph [0012]).
Regarding Claims 36-37, Derflinger in view of Myrtveit teaches all of the limitations of the coated body of Claim 13. Derflinger further teaches the thickness of the individual oxide/oxynitride and nitride layers are 10-200nm; specifically, Derflinger teaches 50-950nm thickness for the aforementioned individual layers (Paragraph [0018]), and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claim 38, Derflinger in view of Myrtveit teaches all of the limitations of the coated body of Claim 13. Derflinger further teaches wherein the multilayer has a thickness of 0.1-5μm (Paragraph [0018]).
Regarding Claim 39, Derflinger in view of Myrtveit teaches all of the limitations of the coated body of Claim 13. Myrtveit further teaches wherein the metallic interlayer comprises at least one of Al, Zr, Hf, and Cr (Paragraph [0018]).
Regarding Claims 40-41, Derflinger in view of Myrtveit teaches all of the limitations of the coated body of Claim 13. Myrtveit further teaches a thickness of the metallic interlayer of 1-50nm (Claim 40) and 5-20nm (Claim 41); specifically, Myrtveit teaches the metallic interlayer having a thickness of 5-500 nm, preferably 10-200nm, and most preferably from 20-70nm (Paragraph [0025]), and overlapping and abutting ranges are prima facie obvious. Id.
Regarding Claims 42-43, Derflinger in view of Myrtveit teaches all of the limitations of the coated body of Claim 13. The applicants disclose, as examples of the outermost indicator layer: TiN, TiAlN, ZrN, ZrAlN, CrN, CrAlN, and HfN. Derflinger teaches an outermost indicator layer overlying the multilayer (Paragraph [0025]; Claim 11), wherein the indicator layer comprises TiN, ZrN, CrN, and or AlCrN (Claim 11).
Regarding Claim 44, Derflinger teaches the coated body of Claim 44; namely, Derflinger teaches a substrate and a coating thereon (Paragraph [0001]), and although “applied to the substrate by physical vapor deposition” is considered a product-by-process limitation, which is not considered to render a patentable distinction over the prior art absent an objective showing demonstrating how the claimed process affects the final structure of the claimed metal sheet (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113), Derflinger teaches physical vapor deposition to apply the coating (Claim 12). 
Derflinger further teaches a main layer on a substrate wherein the main layer is AlTiN or AlTiMeN, where Me is Zr, Hf, Cr (Claims 1-2), alternating layers of oxynitrides and nitrides comprising at least one of Zr, Hr, and Cr, adjacent to the main layer (Claim 1).
Derflinger does not explicitly teach a metallic interlayer in contact with the AlTiN/AlTiMeN layer and in contact with one of the alternating layers of oxynitride/nitride nor between oxynitride layers and nitride layers of the multilayer. Myrtveit, which is analogous art and teaches on alternating oxide-nitride multilayered coatings on substrates, teaches a metallic interlayer disposed between AlTiN/AlTiMeN layer and in contact with one of the alternating layers of oxynitride/nitride (metal functional layer – Paragraph [0017]) and a metallic interlayer disposed between the oxide/oxynitride and nitride layers of the multilayer (metal intermediate layer – Paragraph [0017]; Paragraphs [0043]-[0045]). 
It would have been obvious to incorporate a metallic interlayer, as taught by Myrtveit, into the coated structure taught by Derflinger, as doing so instills a resistance to peeling and chipping, improving flank wear, and ultimately prolonging the resulting tool’s longevity (Myrtveit, Paragraphs [0010]-[0013]).

Response to Arguments
Applicant’s arguments and amendments, see Remarks Page 5, filed on 03 February 2022, with respect to the rejections of Claims 44-45 under 35 USC 112b have been fully considered and are persuasive. Specifically, applicants have amended Claim 44 and cancelled Claim 45 to obviate the previous rejections, therefore the previous rejections have been withdrawn. 
Applicant’s arguments and amendments, see Remarks Page 5, filed on 03 February 2022, with respect to the rejections of Claims 13 and 28-46 under 35 USC 103 over Derflinger and Myrtveit have been fully considered but they are not persuasive. Specifically, the applicants argue that modifying Derflinger with Myrtveit would fundamentally change and reconstruct the coating architecture of Derflinger and impermissibly change the principles by which Derflinger was designed to operate. This is not persuasive because while the modification of Derflinger by Myrtveit would change the coating architecture, one of ordinary skill in the art would seek such a modification to improve the physical properties of the cutting tool in Derflinger; specifically, by instilling a resistance to peeling and chipping, improving flank wear, and ultimately prolonging the resulting tool’s longevity (Myrtveit, Paragraphs [0010]-[0013]), all of which would be desirable in Derflinger, and using known techniques to improve similar devices in the same way is prima facie obvious (see MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 
Applicant’s arguments and amendments, see Remarks Page 6, filed on 03 February 2022, with respect to the rejections of Claims 44-46 under 35 USC 103 over Ramm and Myrtveit have been fully considered and are persuasive. Specifically, applicants argued neither Ramm nor Myrtveit teaches oxynitride layers, with which the examiner concurs, therefore the previous rejections have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784